DETAILED CORRESPONDENCE
Application Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Art Unit location and examiner of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 1656 and Examiner Paul Holland.
Applicants’ amendment to the claims filed on 05/16/2022 in response to the Non-Final Rejection mailed on 02/14/2022 is acknowledged and entered into the record.  
	Applicants’ remarks filed on 05/16/2022 in response to the Non-Final Rejection mailed on 02/14/2022 have been fully considered by the examiner and found to be persuasive to overcome the objections and/or rejections of record.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-10, 12-16 and 21-24 are newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This new grounds of rejection is necessitated upon further consideration of the claims.
Regarding claims 1, 6-10, 12-16 and 21-24, there is insufficient antecedent basis for the limitation “extracellular medium” in claims.
Regarding claims 1, 6-10, 12-16, and 21-24, there is insufficient antecedent basis for the limitation “induction of expression”.  
	Regarding claims 1 and 9, the term “around” is a relative term which renders the claim indefinite. The term “around” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  See Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. §112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162 (Feb. 9, 2011), page 7165.  
It is suggested that applicants clarify the meaning of the claims.
Withdrawn Claim Rejections - 35 USC § 103
	The rejection of claims 1, 7-10, 12, 16, 21, 23, and 24 under 35 USC § 103 as being unpatentable over Helander et al. (Microbiology, 1997; cited on PTO-892 mailed on 02/14/2022) in view of Gehant et al. (US Patent Application Publication 2007/0031930, 2007; cited on PTO-892 mailed 02/14/2022) is withdrawn in view of applicants’ persuasive remarks filed on 05/16/2022.  The examiner is persuaded by applicants’ remarks that Helander is concerned with the uptake of small molecules into the cell via permeabilization of the cell membrane using polyethyleneimine, and although Gehant does teach the use of polyethyleneimine as a solubility enhancer in the production of recombinant proteins in host cells, one of ordinary skill in the art would not be able to infer or arrive at said method within the limitations of “without pre-treatment of the cell culture by thermal, mechanical, or chemical lysis”.  A reading of the disclosure of Gehant, one of ordinary skill would be directed to thermal, mechanical, or chemical lysis techniques in the process of harvesting the recombinant protein.
	The rejection of claims 13-15 under 35 USC § 103 as being unpatentable over Helander et al. (Microbiology, 1997; cited on PTO-892 mailed on 02/14/2022) in view of Gehant et al. (US Patent Application Publication 2007/0031930, 2007; cited on PTO-892 mailed 02/14/2022) as applied to claims 1, 7-10, 12, 16, 21, 23, and 24 above, and further in view of Krober et al. (Chemical Engineering Technology, 2010; cited on PTO-892 mailed 02/14/2022) is withdrawn for the reasons set forth above regarding Helander et al. and Gehant et al.
	The rejection of claim 22 under 35 USC § 103 as being unpatentable over Helander et al. (Microbiology, 1997; cited on PTO-892 mailed on 02/14/2022) in view of Gehant et al. (US Patent Application Publication 2007/0031930, 2007; cited on PTO-892 mailed 02/14/2022) as applied to claims 1 , 7-10, 12, 16, 21, 23, and 24 above, and further in view of Chatel et al. (Biotechnology and Bioengineering, 2013; cited on PTO-892 mailed 02/14/2022) is withdrawn for the reasons set forth above regarding Helander et al. and Gehant et al.
Conclusion
	Status of the claims:
		Claims 1, 6-10, 12-16 and 21-24 are pending.
		Claims 1, 6-10, 12-16 and 21-24 are rejected.
		No claims are in condition for an allowance.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656